  Case: 2:19-cr-00067-ALM Doc #: 40 Filed: 03/06/20 Page: 1 of 10 PAGEID #: 293
                                               -1-




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                     Case No. 2:19-cr-67
              PlaintlfT,

       V.                                            Chief Judge Algcnon L. Marbley

ROGER DALE ANDERSON,

               Defendant.


                                       VERDICT FORM


                                            Count I


We thejury, in the above entitled case, unanimously find theDefendant, Roger Dale Anderson

                              Not Guilty                       '•/ Guilty
of knowingly, intentionally, and unlawfully combining, conspiring, confederating, and agreeing
with others in violation of 21 U.S.C. § 846 to knowingly, intentionally, and unlawfully distribute
and dispense, or cause to be distributed and dispensed througli prescriptions, mixtures of
substances containing a detectable amount of a Schedule II controlled substance, other than for a
legitimate medical purpose in the usual course of professional practice, in violation of 21 U.S.C.
§841(a)(l)and (b)(1)(C), as charged in Count 1 ofthc Indictment.
                                                                              /
 j                                     Jurors' Signatures.            /,




SIGNED THIS          DAY OF 3 . 2020.                                      (7
  Case: 2:19-cr-00067-ALM Doc #: 40 Filed: 03/06/20 Page: 2 of 10 PAGEID #: 294
                                                 -2-




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                       Case No. 2:19-cr-67
               PlaiDtiff,

       V.                                              Chief Judge Algenon L. Marbley

ROGER DALE ANDERSON,

               Defendant.


                                       VERDICT FORM


                                              Count 11


We the jury, in the above entitled case, unanimously find the Defendant, Roger Dale Anderson

                              Not Guilty                            Guilty

of knowingly and intentionally dispensing and distributing a quantity of a Schedule II controlled
substance, 120 Oxycodone 5mg, not for a legitimate medical purpose in the usual course of
professional practice in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), as charged in Count 2
of the Indictment.


                                       Jurors' Signatures




SIGNED THIS J        5   DAY OF       2020.
  Case: 2:19-cr-00067-ALM Doc #: 40 Filed: 03/06/20 Page: 3 of 10 PAGEID #: 295
                                                 -3-




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                       Case No. 2:l9-cr-67
               Plaintiff,

       V.                                              Chief Judge Algcnon L. Marbley

ROGER DALE ANDERSON,

               Defendant.


                                      VERDICT FORM


                                              Count III


We thejury, in the above entitled case, unanimously find the Defendant, Roger Dale Anderson

                              Not Guilty                       y    Guilty

of knowingly and intentionally dispensing and distributing a quantity of a Schedule 11 controlled
substance, 150 Hydrocodone-Acetaminophen 10/325 mg, not for a legitimate medical purpose in
the usual course of professional practice in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), as
charged in Count 3 of the Indictment.
  / /        .//,                     Juror,'Signat^e, ^                          ^         _




SIGNED THIS      5   DAY OF    3    , 2020.
  Case: 2:19-cr-00067-ALM Doc #: 40 Filed: 03/06/20 Page: 4 of 10 PAGEID #: 296




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                    Case No. 2:19-cr-67
              Plaintiff,

       V.                                           Chief Judge Algenon L. Marbley

ROGER DALE ANDERSON,

              Defendant.


                                      VERDICT FORM


                                           Count IV


We thejury, in the above entitled case, unanimously find the Defendant, Roger Dale Anderson

                              Not Guilty                       \/Guilty
of knowingly and intentionally dispensing and distributing a quantity of a Schedule 11 controlled
substance, 90 Oxycodone-Acetaminophen 5/325 mg, not for a legitimate medical purpose in the
usual course of professional practice in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), as
charged in Count 4 of the Indictment.
                                        Jurors' Signatures
            V/




SIGNED THIS 5
            ^ DAY OF           3 ,2020.
  Case: 2:19-cr-00067-ALM Doc #: 40 Filed: 03/06/20 Page: 5 of 10 PAGEID #: 297
                                                   -5-




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                         Case No. 2:19-cr-67
               Plaintiff,

       V.                                                Chief Judge Algcnon L. Marhley

ROGER DALE ANDERSON,

               Defendant.


                                         VERDICT FORM


                                                Count V


We the jury, in the above entitled case, unanimously find the Defendant, Roger Dale Anderson

                                 Not Guilty                      y    Guilty

of knowingly and intentionally dispensing and distributing a quantity of a Schedule 11 controlled
substance, 180 Oxycodone-Acetaminophen 10/325 mg, not for a legitimate medical purpose in
the usual course of professional practice in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), as
charged in Count 5 of the Indictment.
                -   -   f
                                        Jurors' Signatures
                                                                A-




SIGNED THIS             5   DAY OF      2020.
  Case: 2:19-cr-00067-ALM Doc #: 40 Filed: 03/06/20 Page: 6 of 10 PAGEID #: 298
                                                -6-




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                      Case No. 2:19-cr-67
               PlaintifT,

       V.                                             Chief Judge Aigenon L. Marbley

ROGER DALE ANDERSON,

               Defendant.


                                        VERDICT FORM


                                            Count VI


We the jury, in the above entitled case, unanimously find the Defendant, Roger Dale Anderson

                              Not Guilty                      \/ Guilty
of knowingly and intentionally dispensing and distributing a quantity of a Schedule II controlled
substance, 120 Hydrocodone-Acciaminophen 10/325 mg, not for a legitimate medical purpose in
the usual course of professional practice in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), as
charged in Count 6 of the Indictment.
  yj y yyy ^                            Jurors' Signatures                          ^




                                                                        L/


SIGNED THIS      6   DAY OF     3 , 2020.
  Case: 2:19-cr-00067-ALM Doc #: 40 Filed: 03/06/20 Page: 7 of 10 PAGEID #: 299
                                                   -7-




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                         Case No.2:19-cr-67
               Plaintiff,

        V.                                               Chief Judge Aigenon L. Marbley

ROGER DALE ANDERSON,

               Defendant.


                                           VERDICT FORM


                                                Count VII


We the jury, in the above entitled case, unanimously find the Defendant, Roger Dale Anderson

                                   Not Guilty                         Guilty

of knowingly and intentionally dispensing and distributing a quantity of a Schedule II controlled
substance, 120 Oxycodone HCL 10 mg, not for a legitimate medical purpose in the usual course
of professional practice in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), as charged in Count
7 of the Indictment.
                                          Jurors' Signatures
   y1          .   /> y   •/




SIGNED THIS         5     DAY OF     3    2020.
 Case: 2:19-cr-00067-ALM Doc #: 40 Filed: 03/06/20 Page: 8 of 10 PAGEID #: 300
                                                 -8-




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                       Case No. 2:19-cr-67
               Plaintiff,

       V.                                              Chief Judge Algenon L. Marbley

ROGER DALE ANDERSON,

               Defendant.


                                        VERDICT FORM


                                            Count VHI


We the jury, in the above entitled case, unanimously find the Defendant, Roger Dale Anderson

                               Not Guilty                            Guilty

of knowingly and intentionally dispensing and distributing a quantity of a Schedule II controlled
substance, 120 Oxycodone-Acetaminophen 7.5/325 mg, not for a legitimate medical purpose in
the usual eourse of professional practice in violation of 21 U.S.C. § 841(a)( 1) and (b)( 1)(C), as
charged in Count 8 of the Indictment.
                                        Jurors' Signatures




SIGNED THIS      5   DAY OF          ,2020.
  Case: 2:19-cr-00067-ALM Doc #: 40 Filed: 03/06/20 Page: 9 of 10 PAGEID #: 301
                                                   -9-




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                         Case No. 2:19-cr-67
               Plaintiff,

       V.                                                Chief Judj^c Algcnon L. Marbley

ROGER DALE ANDERSON,

               Defendant.


                                        VERDICT FORM


                                                Count IX


We the jury, in the above entitled case, unanimously find the Defendant, Roger Dale Anderson

                              Not Guilty                          \/Guilty
of knowingly and intentionally dispensing and distributing a quantity of a Schedule 11 controlled
substance, 120 Hydrocodone-Acetaminophen 10/325 mg, not for a legitimate medical purpose in
the usual course of professional practice in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), as
charged in Count 9 of the Indictment.
                                        .Jurors' Signatures                       ^




SIGNED THIS      5   DAY OF             2020.
 Case: 2:19-cr-00067-ALM Doc #: 40 Filed: 03/06/20 Page: 10 of 10 PAGEID #: 302
                                                  -10-




                        [N THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                         Case No. 2:19-cr-67
               Plaintiff,

       V.                                                Chief Judge Algcnon L. Marbley

ROGER DALE ANDERSON,

               Defendant.


                                       VERDICT FORM


                                               Count X


We the jury, in the above entitled case, unanimously find the Defendant, Roger Dale Anderson

                              Not Guilty                         \/^ Guilty
of knowingly and willfully executing a scheme or artifice to defraud a health care benefit
program as defined by 18 U.S.C. § 24, in connection with the delivery or payment for, health
care benefits, items or services by causing the submission of claims to health care benefit
programs for prescriptions that were issued in violation of law or otherwise outside the bounds of
accepted medical practice in violation of 18 U.S.C. § 1347, as charged in Count 10 of the
Indictment.


   ^              ^ ^                 _ Jurors' Sieuatures           _   y}.




SIGNED THIS 3
                 c   DAY OF
                                 ^)   .2020.
